Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The embodiments discussed herein are related to a storage medium, an information processing apparatus, and a line-of-sight information processing method.
The prior art of record in combination or alone fails to teach or suggest these elements of independent claims 1, 6, 7 in combination with other elements.  For example independent claim 1 has claim limitations such as determining a first period in which a first user has described content and a second period in which the first user and a second user perform communication except for the description of the content on the basis of layout information indicating display regions, in a screen of a first display, of a plurality of second user images, in which a face of the second user is imaged, displayed on the first display of a first terminal device in a call performing period of a video call between the first user who uses the first terminal device and the second user who uses a second terminal device connected to the first terminal device via a network and the content displayed on the first display and first line-of-sight information indicating a line of sight of the first user to the first display in the call performing period calculated from a plurality of first user images in which a face of the first user is imaged; calculating second line-of-sight information indicating a line of sight of the second user in the call performing period based on the plurality of second user images displayed on the first display; estimating a display region of the plurality of first user images in a screen of a second display in the second display of the second terminal device that displays the content and the plurality of first user images, based on a difference between the line of sight of the second user in the first period and the line of sight of the second user in the second period indicated in the second line-of-sight information; and estimating whether the second user looks at the plurality of first user images displayed on the second display of the second terminal device in the call performing period based on the estimated display region of the plurality of first user images and the second line-of-sight information.  Independent claim 6 has claim limitations such as determine a first period in which a first user has described content and a second period in which the first user and a second user perform communication except for the description of the content based on layout information indicating display regions, in a screen of a first display, of a plurality of second user images, in which a face of the second user is imaged, displayed on the first display of a first terminal device in a call performing period of a video call between the first user who uses the first terminal device and the second user who uses a second terminal device connected to the first terminal device via a network and the content displayed on the first display and first line-of-sight information indicating a line of sight of the first user to the first display in the call performing period calculated from a plurality of first user images in which a face of the first user is imaged, calculate second line-of-sight information indicating a line of sight of the second user in the call performing period based on the plurality of second user images displayed on the first display, estimate a display region of the plurality of first user images in a screen of a second display in the second display of the second terminal device that displays the content and the plurality of first user images, based on a difference between the line of sight of the second user in the first period and the line of sight of the second user in the second period indicated in the second line-of-sight information, and estimate whether the second user looks at the plurality of first user images displayed on the second display of the second terminal device in the call performing period based on the estimated display region of the plurality of first user images and the second line-of-sight information.  Independent claim 7 has claim limitations such as determining a first period in which a first user has described content and a second period in which the first user and a second user perform communication except for the description of the content based on layout information indicating display regions, in a screen of a first display, of a plurality of second user images, in which a face of the second user is imaged, displayed on the first display of a first terminal device in a call performing period of a video call between the first user who uses the first terminal device and the second user who uses a second terminal device connected to the first terminal device via a network and the content displayed on the first display and first line-of-sight information indicating a line of sight of the first user to the first display in the call performing period calculated from a plurality of first user images in which a face of the first user is imaged; calculating second line-of-sight information indicating a line of sight of the second user in the call performing period based on the plurality of second user images displayed on the first display; estimating a display region of the plurality of first user images in a screen of a second display in the second display of the second terminal device that displays the content and the plurality of first user images, based on a difference between the line of sight of the second user in the first period and the line of sight of the second user in the second period indicated in the second line-of-sight information; and estimating whether the second user looks at the plurality of first user images displayed on the second display of the second terminal device in the call performing period based on the estimated display region of the plurality of first user images and the second line-of-sight information.
Claims 1-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2021/0405865A1) to Faulkner discloses dynamic positioning of content views based on camera position relative to display screen which teaches:  
The disclosed techniques optimize the use of computing resources by dynamically positioning content views based on a location of a camera relative to a display screen. The dynamically positioned content views are positioned in proximity to a camera to guide an eye gaze direction of a presenter toward a camera generating video data for transmission to remote devices participating in a communication session. The described systems improve a presenter's ability to direct eye contact toward a camera to allow for effective communication of gestures with an audience receiving a stream from the camera. A position, size and/or shape of a content view can be based on a camera position relative to a display screen to improve the accessibility and efficiencies of computing resources.
	--(JP 2016163166A) to Mazuhara discloses communication terminal, interview system, display method, and program which teaches:   As shown in FIG. 1, the interview system 1 of the present embodiment is constructed by a communication terminal 10 on the employee side, a line-of-sight detection device 30, and a communication terminal 40 on the industrial physician side. The communication terminal 10 and the line-of-sight detection device 30 are installed in an interview room X used by employees. The communication terminal 10 and the line-of-sight detection device 30 are connected by a cable for transmitting image data including an image of at least an eye part of the employee. The communication terminal 40 is installed in the industrial physician's office Y used by an industrial physician who conducts remote interviews with employees.

	--(US 2015/0237079A1) to Hirata discloses device with tv phone function, non-transitory computer readable storage medium, control method of the device with TV phone function which teaches: A device and methods are disclosed. A call control module transmits a moving image captured by a photographing module and sound input by a sound input module to a communication partner device via a communication module, when the communication module receives a moving image from the communication partner device by the communication module, displays the received moving image in a display area set on a display surface, when the communication module receives sound from the communication partner device by the communication module, outputs the received sound from the sound output module, and outputs a transmission restraint signal for restraining transmission of a moving image to the communication partner device, when a first determination condition for use in judging that a user is not watching a moving image displayed in the display area is satisfied.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651